Citation Nr: 1820905	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  08-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU) before May 1, 2010.  

2.  Entitlement to special monthly compensation (SMC) based on housebound status.     


WITNESSES AT HEARING ON APPEAL

The Appellant and his mother


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO.  

This appeal has previously been before the Board, most recently in November 2015 and in August 2017.  The Board finds that the development required by these remands has been accomplished, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  Before February 17, 2010, the Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.

2.  As of February 17, 2010, the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation consistent with his education and work experience.

3.  The Veteran is not substantially confined to his house due to service-connected disabilities, nor does he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities that combine to at least 60 percent.





CONCLUSIONS OF LAW

1.  Before February 17, 2010, the criteria for a TDIU were not met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2017).

2.  As of February 17, 2010, the criteria for a TDIU were met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2017).

3.  The criteria for an SMC by reason of being housebound are not met.  38 U.S.C. §§ 1114(s) (2012); 38 C.F.R. §§ 3.350, 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran was provided with all appropriate notification in May 2005, July 2006, June 2009, September 2009, August 2010, and February 2013.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  

The Veteran has received a number of examinations eliciting information relevant to his claims for SMC and TDIU.  The examination reports indicate that the examiners conducted appropriate evaluations and rendered appropriate findings consistent with the evidence of record.  The Board, therefore, concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Additionally, pursuant to the Board's November 2015 remand of the Veteran's claims, in February 2017, the Director of VA's Compensation and Pension Service provided an opinion addressing the issue of entitlement to a TDIU before May 1, 2010.  

The Veteran testified at a hearing before the undersigned in June 2015, and a transcript of this hearing has been associated with the record.  
The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

TDIU

By way of history, the Board's November 2015 decision awarded the Veteran a TDIU effective May 1, 2010, and it remanded the issue of entitlement to a TDIU before May 1, 2010.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Employment may be marginal even when the Veteran's earned income exceeds the poverty threshold if the Veteran is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a).

The determination as to whether a TDIU is appropriate is not based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If, as in this case, there are two or more service-connected disabilities, one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Turning to an analysis of the facts in this case, the Veteran filed his underlying claims of entitlement to increased ratings in April 2005.  The evidence indicates that the Veteran worked full-time for the United States Postal Service (USPS) from that time until either February 17, 2010, at which time the Veteran stated that he stopped working, or March 27, 2010, at which time the USPS indicated that the Veteran was placed in a non-pay status after his refusal to accept a temporary assignment.  The Veteran filed for a disability retirement at that time, and he remained without income from that time until his retirement from the USPS became effective on August 9, 2010.  

As an initial matter, then, the Board finds that a TDIU is unwarranted at any time before February 17, 2010, because the Veteran was engaged in substantially gainful employment as a full-time employee with the USPS until that time.  Affording the Veteran with the benefit of the doubt, however, the Board finds that the Veteran met the schedular criteria for the award of a TDIU and became unable to engage in substantially gainful employment as of February 17, 2010, and it awards the Veteran with a TDIU as of that date.  

SMC

In order to qualify for SMC at the housebound rate, a veteran must have a single service-connected disability rated 100 percent and either: (1) have an additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or (2) be permanently housebound by reason of a service-connected disability or disabilities.  The term "permanently housebound" means the Veteran is substantially confined, as a direct result of a service-connected disability or disabilities, to his dwelling or the immediate premises (or, if institutionalized, to the ward or clinical areas), and it is reasonably certain that the service-connected disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

With regard to the determination of whether a single service-connected disability exists that is rated 100 percent, a TDIU may satisfy this requirement when the award of a TDIU is based on a single disability, rather than on multiple service-connected disorders.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (noting the circumstances under which a disorder, while rated less than 100 percent disabling, satisfies the requirement of "service-connected disability rated as total" for section 1114(s) purposes).  In this case, the Board's November 2015 decision granted a TDIU based on the Veteran's service-connected knee, back, and ankle disabilities.  These disabilities affect the Veteran's orthopedic system, which the Board finds to be a single body system.  Thus, for the purposes of establishing SMC at the housebound rate, the Veteran's orthopedic disabilities that formed the basis for the grant of a TDIU constitute a single service-connected disability rated 100 percent.  

With the evidence establishing that the Veteran had a single service-connected disability rated 100 percent, the Board will next determine whether the Veteran had additional service-connected disability ratable at 60 percent, that was separate, distinct, and involving different anatomical segments or bodily systems from the 100 percent service-connected disability.  In this case, the Veteran's disabilities that are separate and distinct from the orthopedic disabilities that formed the basis for the grant of a TDIU include only gastritis (with a staged 10 percent, 20 percent, and 40 percent rating) and depressive disorder (with a 10 percent rating).  These disabilities, considered together, at no time result in a combined 60 percent rating.  The Veteran thus does not qualify for an award of SMC at the housebound rate on the basis of a single disability rated 100 percent and additional disability rated at 60 percent.  

SMC at the housebound rate may additionally be awarded if the Veteran is permanently housebound as a result of his service-connected disabilities.  In this case, the evidence does not show that the Veteran has been substantially confined to his dwelling or the immediate premises, nor does the Veteran so allege.  For example, the evidence shows that the Veteran regularly travels to receive medical care at a VA Medical Center.  Furthermore, the Veteran, for example in October 2016, indicated that he volunteered as a basketball coach for a local school multiple times a week.  Accordingly, without a showing that the Veteran is permanently housebound as a result of his service-connected disabilities, SMC at the housebound rate is unwarranted.  


ORDER

A TDIU is denied before February 17, 2010.

A TDIU is granted as of February 17, 2010.  

An SMC based on housebound status is denied.





______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


